Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on July 06th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent Number 10,879,254 has been reviewed and is accepted.  The terminal disclaimer has been recorded on July 06th, 2022.

DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on July 06th, 2022. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
Applicant's arguments, with regards to claims 1-20, filed on 07/06/2022 have been fully considered and they are persuasive due to the Terminal Disclaimer filed on 07/06/2022 has been approved on 07/06/2022. Claim 1, 11 and 18 include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: “forming a spacer in a plurality of shallow recesses and on a sidewall of the first opening, wherein the plurality of shallow recesses abut the sidewall of the first opening; forming a through array contact (TAC) extending vertically through the stack by depositing a conductor layer over the spacer in the first opening; and forming a slit extending vertically through the stack” and combination of other steps of independent claims 1, 11 and 18. Furthermore, claims 2-10, 12-17 and 19-20 are also allowed as they depend from the allowed base claims. In addition, the invention is allowable after it was rejected as Obvious Double patenting in the previous office action. However, the applicants filed a terminal disclaimer in a timely manner in compliance with 37 CFR 1.32(c). It may be used to overcome an actual patent shown as commonly owned with this application. Therefore, the Examiner made decision to allow these limitations over the Terminal Disclaimer and prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
4.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829